Case 1:19-cr-00716-DLC Document 72 Filed 12/20/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   
  

meee ee ee ee eee i ee ee xX
: 19cr0716 (DLC)
UNITED STATES OF AMERICA,
ORDER
_y-

GEORGIOS NIKAS, a/k/a “George Nikas,” —
And TELEMAQUE LAVIDAS,

Defendants, :
mee ee ee ee ea a a i ee a eee ee x

 

DENTSE COTE, District Judge:

On December 11, 2019, the Government filed a motion in
limine to admit, at the January 6, 2020 trial in this case,
statements made by Georgios Nikas to Marc Demane Debih. On
December 11, 2019, the defendant filed a motion in limine to
exclude these statements. It is hereby

ORDERED that for the reasons to be described in a
forthcoming opinion, the Government’s motion is granted and the
defendant’s motion is denied.

Dated: New York, New York
December 20, 2019

Ames Lb

DENISE COTE
United StAtes District Judge

 
